UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 ENDESA, S.A. (Name of Subject Company) ENDESA, S.A. (Name of Person Filing Statement) Ordinary shares, nominal value 1.20 each American Depositary Shares, each representing the right to receive one ordinary share (Title of Class of Securities) 00029274F1 (CUSIP Number of Class of Securities) Álvaro Pérez de Lema Authorized Representative of Endesa, S.A. 410 Park Avenue, Suite 410 New York, NY 10022 (212)750-7200 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) With a Copy to: Joseph B. Frumkin Sergio J. Galvis Richard A. Pollack Angel L. Saad Sullivan & Cromwell LLP 125 Broad Street New York, NY 10004 (212)558-4000 ox Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. IMPORTANT LEGAL INFORMATION This document has been made available to shareholders of Endesa, S.A. (the "Company" or "Endesa"). Investors are urged to read Endesas Solicitation/Recommendation Statement on Schedule 14D-9, which will be filed by the Company with the U.S. Securities and Exchange Commission (the "SEC"), as it contains important information. The Solicitation/Recommendation Statement and other public filings made from time to time by the Company with the SEC will be available without charge from the SEC's website at www.sec.gov and at the Companys principal executive offices in Madrid, Spain. Statements in this document other than factual or historical information are forward-looking statements. Forward-looking statements regarding Endesas anticipated financial and operating results and statistics are not guarantees of future performance and are subject to material risks, uncertainties, changes and other factors which may be beyond Endesas control or may be difficult to predict. No assurances can be given that the forward-looking statements in this document will be realized. Forward-looking statements may include, but are not limited to, statements regarding: (1) estimated future earnings; (2) anticipated increases in wind and CCGTs generation and market share; (3) expected increases in demand for gas and gas sourcing; (4) management strategy and goals; (5) estimated cost reductions and increased efficiency; (6) anticipated developments affecting tariffs, pricing structures and other regulatory matters; (7) anticipated growth in Italy, France and elsewhere in Europe; (8) estimated capital expenditures and other investments; (9) expected asset disposals; (10) estimated increases in capacity and output and changes in capacity mix; (11) repowering of capacity; and (12) macroeconomic conditions. The following important factors, in addition to those discussed elsewhere in this document, could cause actual financial and operating results and statistics to differ materially from those expressed in our forward-looking statements: · Economic and Industry Conditions: Materially adverse changes in economic or industry conditions generally or in our markets; the effect of existing regulations and regulatory changes; tariff reductions; the impact of any fluctuations in interest rates; the impact of fluctuations in exchange rates; natural disasters; the impact of more stringent environmental regulations and the inherent environmental risks relating to our business operations; and the potential liabilities relating to our nuclear facilities. · Transaction or Commercial Factors: Any delays in or failure to obtain necessary regulatory, antitrust and other approvals for our proposed acquisitions or asset disposals, or any conditions imposed in connection with such approvals; our ability to integrate acquired businesses successfully; the challenges inherent in diverting management's focus and resources from other strategic opportunities and from operational matters during the process of integrating acquired businesses; the outcome of any negotiations with partners and governments; any delays in or failure to obtain necessary regulatory approvals (including environmental) to construct new facilities or repower or enhance our existing facilities; shortages or changes in the price of equipment, materials or labor; opposition of political and ethnic groups; adverse changes in the political and regulatory environment in the countries where we and our related companies operate; adverse weather conditions, which may delay the completion of power plants or substations, or natural disasters, accidents or other unforeseen events; and the inability to obtain financing at rates that are satisfactory to us. · Political/Governmental Factors: Political conditions in Latin America and changes in Spanish, European and foreign laws, regulations and taxes. · Operating Factors: Technical difficulties; changes in operating conditions and costs; the ability to implement cost reduction plans; the ability to maintain a stable supply of coal, fuel and gas and the impact of fluctuations on fuel and gas prices; acquisitions or restructurings; and the ability to implement an international and diversification strategy successfully. · Competitive Factors: the actions of competitors; changes in competition and pricing environments; and the entry of new competitors in our markets. Further information about the reasons why actual results and developments may differ materially from the expectations disclosed or implied by our forward-looking statements can be found under Risk Factors in our annual report on Form 20-F for the year ended December 31, 2005. Except as may be required by applicable law, Endesa disclaims any obligation to revise or update any forward-looking statements in this document. Endesa 06 corporate governance report endesa06 PRINCIPLES OF CORPORATE GOVERNANCE 2 CORPORATE GOVERNANCE RESOLUTIONS 3 MANAGEMENT STRUCTURE OF THE COMPANY 18 FUNCTIONING OF THE SHAREHOLDERS’ MEETING 24 RULES ON REMOTE VOTING AND PROXIES 28 RELEVANT EVENTS AND OTHER NOTICES TO THE SPANISH NATIONAL SECURITIES MARKET COMMISSION 31 FEES PAID TO EXTERNAL AUDITORS 41 APPENDIX I. MODEL OF ANNUAL CORPORATE GOVERNANCE REPORT FOR LISTED CORPORATIONS OF THE SPANISH NATIONAL SECURITIES MARKET COMMISSION 43 APPENDIX II. 2 THE COMPENSATION OF THE BOARD OF DIRECTORS AND SENIOR MANAGEMENT 2006. APPOINTMENTS AND COMPENSATION COMMITTEE 123 Translation of a report originally issued in Spanish. In the event of a discrepancy, the Spanish-language version prevails. Dear Shareholder: This Corporate Governance Report describes the basic principles guiding the Company’s conduct, and includes the Model Annual Corporate Governance Report for listed companies, drawn up in accordance with Exhibit I to Spanish National Securities Market Commission Circular 1/2004, the 2006 Audit and Compliance Commit-tee report on the Company’s activities and the Appointments and Compensation Committee report. It also includes a summary of the resolutions on corporate governance adopted in the past year, a detailed profile of the Directors and the Secretary of the Board of Directors, a detail of the fees paid to the Company’s external auditor and an account of relevant events in 2006 and the early months of 2007, which are available on the Company website at www.endesa.es. The document was reported on by the Company’s Audit and Compliance Committee at its meeting of 14 May 2007, unanimously approved by the Board of Directors at its meeting of 14 May 2007, and communicated as a relevant event to the Spanish National Securities Market Commission on 16 May 2007. It has also been post­ed on the Company website at www.endesa.es. PRINCIPLES OF CORPORATE GOVERNANCEThe principles that guide the governance of the Company are established in:The Corporate Bylaws, the latest amendment to which was approved by a resolution of the Shareholders’ Meeting held on 2 April 2004.The Shareholders’ Meeting Regulations, approved at the Shareholders’ Meeting of 19 June 2003 and amended at the Meeting of 2 April 2004.The Board Regulations approved on 28 October 2003.The Internal Regulations on Conduct in Stock Markets, approved by the Board of Directors on 27 May 2003.The Corporate Integrity Rules, approved by the Board of Directors on 25 March 2003. The Company’s Corporate Bylaws contain, together with the mandatory legal provisions, the criteria that guide the gover­nance of the Company and the bodies composing it — name­ly, the General Shareholders’ Meeting, the Board of Directors and the Executive Committee. Noteworthy among these principles are transparency, respect for shareholders’ rights, the duty of diligence and loyalty incumbent upon Directors, and the establishment of a set of rules governing the functioning of the corporate bodies that, subject to legal requirements, encourages shareholder par­ticipation in decision-making processes. The Shareholders’ Meeting Regulations, the purpose of which is to regulate its functioning and promote shareholder par­ticipation in the General Meeting by establishing mechanisms that facilitate the provision of information and encourage share-holders to contribute to corporate decision-making by exercis­ing their voting rights and their rights to participate in debates. The Board of Directors Regulations regulate the organisa­tion and functioning of the Board of Directors in accordance with Article 36 of the Corporate Bylaws. They are based on three concepts: promoting transparency in the conduct of the governing bodies of the Company and in all its dealings, fos­tering effective business management, and the assuming of responsibilities by Senior Management and the Board of Directors to the Shareholders of the Company. The Internal Regulations on Conduct in Stock Markets, which determine the rules of conduct for securities market transactions, with a view to contributing to their transparency and to investor protection. These regulations are based on the principles of impartiality, good faith, placing common interests before individual interests, and care and diligence in information usage and market operations. The Corporate Integrity Rules consist of the Charter Gov­erning Senior Management, the Charter Governing Execu­tives and the Employees’ Code of Conduct. They develop the principles and values of the Company, lay down the rules gov­erning dealings with customers and suppliers, and establish the principles that should be followed by employees in their work: ethical conduct, professionalism and confidentiality. They also establish the limitations and define the incompati­bilities arising from their status as executives and senior exec­utives. All these documents are available on the Company website at www.endesa.es. CORPORATE GOVERNANCE RESOLUTIONS In 2006, the corporate bodies of ENDESA, S.A. adopted the following resolutions on corporate governance: On 10 January 2006, the Board of Directors voted unanimously in favour of the following resolution adopted by the Executive Committee of the Board of Directors on 26 December 2005: “To empower the Chief Executive Officer so that he may provide Gas Natural or any third party with access to information that could facilitate the progress of its bid in course or the formulation of any rival bid, all this in the interest of ENDESA shareholders and subject to the most stringent confidentiality standards and prevailing legislation”. On 16 January 2006, the Board of Directors voted unanimously in favour of the following items: The Audit and Compliance Committee Report, the Appointments and Compensation Committee’s Annual Report on Directors’ Compensation and the Annual Corporate Governance Report. To prepare the annual financial statements for 2005, both for the Company and the Consolidated Group and, in consideration of the results obtained, submit to the General Shareholders’ meeting a proposal for a dividend of Euro 2.4 per share payable against 2005 earnings. To call a General Shareholders’ Meeting for 24 February 2006, at first call, or 25 February 2006, at second call. To draw up the proposed resolutions to be submitted at the General Shareholders’ Meeting. To decide on the regulations governing voting rights and proxy voting to be applied at the General Shareholders’ Meeting from moment the meeting call is announced. To request the presence of a notary from the Madrid Bar Association to take minutes of the meeting. At its meeting of 24 January 2006, the Board of Directors examined the authorisation process for the takeover bid for ENDESA presented by Gas Natural and resolved to empower the Executive Committee and the CEO with the necessary authority to file an appeal against this operation with the Spanish Council of Ministers should it be considered in breach of the law, always acting in the defence of ENDESA shareholders. Lastly, the Board of Directors examined and approved the ENDESA Group’s annual budget for 2006 in the terms presented. On 21 February 2006, the Board of Directors studied the rival bid for the takeover offer launched by Gas Natural for ENDESA, presented that morning by E.ON, and voted unanimously to release the following statement: “With regard to the takeover bid for ENDESA presented today by E.ON and in view of the conditions offered, the Board of Directors has, in the interest of the company and its shareholders, unanimously drawn up the following considerations and preliminary valuation: 1. Pursuant to current legislation, ENDESA has held talks with companies interested in the takeover process initiated by Gas Natural on 5 September 2005. E.ON was one of these companies. These talks have resulted in no firm commitment from any of the parties involved. 2. The offer made by E.ON, a rival to the bid presented by Gas Natural, is a cash offer which will allow shareholders to clearly assess the price offered and thereby facilitate their decision. 3. The price offered by E.ON is clearly better than the price offered by Gas Natural, although the Board of Directors believes it still does not adequately reflect ENDESA’s real value. 4. The Board of Directors values positively the fact that the operation proposed by E.ON will maintain ENDESA’s industrial project intact, envisaging no asset sales. This preliminary valuation should be read without prejudice to the report ENDESA’s Board of Directors is required to issue under article 20.3 of Royal Decree 1197/1991 of 26 July, governing takeover offers, once the CNMV has approved the prospectus presented by E.ON. The Board of Directors reiterates its commitment to the Company’s business project, which includes a strategic plan that ratifies and confirms its growth and earnings expectations.” The Shareholders’ Meeting held on 25 February 2006, adopted the following resolutions at the proposal of the Board of Directors: To approve the financial statements (balance sheet, statement of income and notes to financial statements) of the Company and its Consolidated Group for the year ended 31 December 2005, as well as the conduct of the Company’s business in that fiscal year. Appropriation of income and distribution of dividends. To appoint the current external auditors, Deloitte, S.L., as the auditors of ENDESA, S.A. and of its Consolidated Group for 2006. To engage said audit firm for the external audit of the financial statements of ENDESA, S.A. and of its Consolidated Group for 2006, delegating authority to the Board of Directors, in the broadest terms, to determine the other terms and conditions of its engagement. To revoke and render void the authority for the derivative acquisition of shares of the Company granted by the Annual Shareholders’ Meeting held on 27 May 2005. To grant new authority for the derivative acquisition of treasury stock, as well as pre-emptive rights of subscription of treasury stock, in accordance with Article 75 of the Corporations Law, on the following conditions: a) Acquisitions may be made by any legally permitted means, directly by ENDESA, S.A. itself, by companies of its Group, or by an interposed person, up to the maximum figure permitted by the Law. b) Acquisitions shall be made at a minimum price per share of its par value and a maximum price equal to its market price plus an additional 5 percent. c) The term of this authority shall be 18 months. Acquisitions may only be made following the publication of the outcome of the takeover bid made by Gas Natural SDG S.A. for ENDESA S.A.’s shares, or, if appropriate, from the moment in which the takeover bid is deemed to be invalid for any reason (or if a rival bid is launched), in accordance with applicable securities market legislation. To delegate to the Board of Directors of the Company the broadest powers to adopt as many resolutions as may be necessary or appropriate for the performance, implementation, effectiveness and success of the resolutions made at the Shareholders’ Meeting. To empower the Chairman of the Board, Manuel Pizarro Moreno, the Managing Director, Rafael Miranda Robredo, and the General Secretary and Secretary of the Board, Salvador Montejo Velilla, so that each and any one of them individually may: (i) carry out such acts, legal businesses, contracts and transactions as may be appropriate in order to register the preceding resolutions with the Mercantile Registry, including, in particular and inter alia, the power to appear before a Notary Public in order to execute the public deeds or notary records which are necessary or appropriate for such a purpose, to publish the pertinent legal notices and formalise any other public or private documents which may be necessary or appropriate for the registration of such resolutions, with the express power to remedy them, without altering their nature, scope or meaning; and (ii) appear before the competent administrative authorities, in particular, the Ministries of Economy and Finance and Industry, Tourism and Commerce, as well as before other authorities, administrations and institutions, especially the Spanish National Securities Market Commission, the Securities Exchange Governing Companies and any other which may be competent in relation to any of the resolutions adopted, in order to carry out the necessary formalities and actions for the most complete implementation and effectiveness thereof.On 7 March 2006, the Board of Directors agreed unanimously to adopt the following resolutions:To appoint José María Fernández Cuevas as a member of the Audit and Compliance Committee. He will also remain a member of the Board of Directors’ Executive Committee.To approve, in accordance with Article 20 of Royal Decree 1197/1991 of 26 July, governing takeover offers, the report prepared by ENDESA’s Board of Directors on the takeover bid submitted by Gas Natural SGG, S.A., which reads as follows: REPORT ISSUED BY ENDESA, S.A’S BOARD OF DIRECTORS REGARDING THE TENDER OFFER BY GAS NATURAL SDG, S.A. The members of the Board of Directors of ENDESA, S.A. (hereinafter “ENDESA” or the “Company”) present or represented at the meeting held on 7 March 2006, approved by unanimous decision, under Article 20 of Royal Decree 1197/1991 of 26 July regarding tender offer practices, the following report regarding the Tender Offer (hereinafter the “Tender Offer” or “Offer”) by Gas Natural SDG, S.A. (hereinafter “Gas Natural” or the “Offeror”). Items 1 and 2 describe the Board’s position, and the rest, in accordance with the above referenced decree, provide detailed information and opinions affecting each member individually. Opinion of the Board of Directors on the Tender Offer made by Gas Natural The Board of Directors strongly recommends that ENDESA, S.A.’s shareholders reject Gas Natural’s Offer for the following reasons: A. The Offer Price is substantially lower than ENDESA’s value under customary valuation criteria and lower still than ENDESA’s value in a change-of-control transaction such as the Gas Natural Offer, in which a control premium is normally paid. B. ENDESA on a standalone basis is likely to generate greater value for its shareholders in the short and long term than Gas Natural’s offer. C. Most of the consideration (65.54%) offered by Gas Natural consists of its ordinary shares, whose current trading price overstates the weak prospects of Gas Natural’s business in the medium and long term. D. The proposed combined group’s performance is likely to reflect substantially lower synergies, and substantially higher negative synergies and integration costs, than are currently estimated by Gas Natural. E. The asset divestments resulting from Gas Natural’s agreement with Iberdrola and the conditions imposed on the transaction by the Spanish Council of Ministers would significantly weaken ENDESA’s and Gas Natural’s existing business while strengthening the proposed combined group’s main competitor, Iberdrola, and creating substantial regulatory risk. F. Gas Natural’s agreement with Iberdrola does not maximise the value of the assets being sold as it precludes a competitive auction process. G. The control exercised over Gas Natural by its principal shareholders creates a risk of conduct that may run counter to the interests of ENDESA’s shareholders. H. The Offer Price is substantially lower than a competing all-cash offer announced by E.ON Zwölfte Verwaltungs GmbH (“E.ON”). Reasons The principal reasons for the conclusions and recommendation of the Board of Directors set forth above are as follows: A. The Offer Price is substantially lower than ENDESA’s value under customary valuation criteria and lower still than ENDESA’s value in a change-of-control transaction such as the Gas Natural Offer, in which a control premium is normally paid.ENDESA’s closing price was Euro 27.45 on 6 March 2006, the day prior to the issue of this report, reflecting the market’s perception of ENDESA’s strong fundamentals as well as market trends in the electricity sector.The closing price of ENDESA’s ordinary shares on 6 March 2006 was 27% higher than the Offer Price.The implied value of ENDESA’s ordinary shares on 6 March 2006 based on the average of the current trading multiples of other Iberian utility companies is 52% higher than the Offer Price. The Offer Price reflects an EV/EBITDAmultiple of 8.5 x in 2005, clearly lower than the average multiple of 10.5 x for Unión Fenosa, Iberdrola and EDP.ENDESA’s shareholders are entitled to receive a premium for their shares in a change-of-control transaction (“control premium”) such as the Gas Natural Offer in accordance with market practice. However, the Offer Price does not include any control premium. B. ENDESA on a standalone basis is likely to generate greater value for its shareholders in the short and long term than Gas Natural’s offer.ENDESA’s strategic plan sets forth clear, attainable objectives through to 2009 based on the company’s strong economic and financial fundamentals, with a focus on returning cash to shareholders, achieving strong organic growth, implementing an efficiency plan and divesting non-core assets, which together provide a platform for long-term value creation for shareholders. The Company’s key financial targets to 2009 include:Annual average EBITDA growth of 10-11% and annual net income growth of above 12%.An efficiency plan envisaging EBITDA savings of of Euro 225 million by 2009.The disposal of non-core assets in excess of Euro 4 billion.Annual dividend growth from ordinary activities of at least 12%, and 100% payout of net capital gains on disposals of non-core assets, with a commitment to return to shareholders more than Euro 7 billion in dividends from 2005 to 2009.The implementation of a Euro 14.6 billion investment plan during the same period based on organic growth while maintaining a leverage ratio below 1.4 (calculated by dividing total net debt by total equity, including minority interests).ENDESA’s performance in 2005 demonstrates the feasibility of the 2009 targets presented in the Company’s Strategic Plan for 2005 to 2009.33% growth in EBITDA in 2005 and 154% in net income.34% (Euro 181 million) of efficiency plan targets for 2009 met in 2005.Non-core asset disposals in excess of Euro 3 billion in 2005, of which over Euro 2.6 billion resulted from the sale of Auna, delivering 75% of the Company’s committed disposals.Dividend of over Euro 2.5 billion already approved by shareholders against 2005 earnings, delivering 35% of the Company’s commitment on dividends.A sound financial position, evidenced by a leverage ratio of 1.1 at 31 December 2005. C. Most of the consideration (65.54%) offered by Gas Natural consists of ordinary shares, whose current trading price overstates the weak prospects of Gas Natural’s business in the medium and long term.According to the figures furnished by Gas Natural, its share of the liberalised gas supply market has declined from 80% to 48% in just four years. This decline in market share is expected to continue in view of trends seen in other liberalised markets.Gas Natural’s gas distribution business in Spain has generated unsustainable returns as compared with those of its peer companies in other European countries. As a result, Gas Natural’s returns for this business may face significant regulatory risk in the future.Gas Natural has no gas production of its own, and its joint venture with Repsol has been weakened by Repsol’s recent write-down of reserves.Gas Natural’s earnings growth has historically depended on income consolidation and capital gains from its investment in Enagas, which Gas Natural would be required to reduce as a result of this Transaction from 9.9% to one percent. Excluding the impact of Enagas, it is estimated that Gas Natural’s net income would have totaled approximately Euro 471 million in 2005 compared to Euro 442 million in 2004, demonstrating annual growth of 6.5% compared to Gas Natural’s reported annual growth rate of 16.7% and its average target annual growth rate of 10%.Gas Natural’s shares are substantially less liquid than ENDESA’s, with an average daily trading volume of Euro 22 million in 2005 prior to the announcement of the Gas Natural Offer, compared to Euro 193 million for ENDESA. As a result of this illiquidity, Gas Natural’s share price may not reflect the market’s views about the company’s performance as accurately as would be the case with a more liquid stock. This concern is underscored by the fact that, as of the trading day prior to the announcement of the Gas Natural Offer, Gas Natural’s share price was overvalued by more than 10% relative to the average target price estimated for Gas Natural by research analysts.Gas Natural is proposing to issue up to 602,429,955 new ordinary shares to ENDESA shareholders, which is 4.8x Gas Natural’s current free float. As a result of this capital increase, the price of Gas Natural share price could vary substantially, affecting the value of the consideration, as Gas Natural itself has disclosed its prospectus: “The market value of Gas Natural shares offered as consideration in the Offer may decrease as a result of their stock market performance.”In the event Repsol sells its 30.8% stake in Gas Natural, Gas Natural’s share price is likely to be adversely affected by the large number of shares made available for sale in the market. D. The combined group’s performance is likely to reflect substantially lower synergies –and substantially higher negative synergies and integration costs –than are currently estimated by Gas Natural.Gas Natural’s forecast pre-tax synergies of Euro 350 million per year by 2008 are overstated. ENDESA estimates that, prior to the divestments that are required by the Spanish Council of Ministers or planned by Gas Natural, the maximum amount of synergies achievable would be in the range of Euro 80 million to Euro 140 million, and that, after the required divestments, any potential synergies would be even lower.ENDESA estimates that the combined Group’s cost structure will increase by more than Euro 200 million per year as a result of negative integration synergies that Gas Natural has ignored, including the adoption of a territorial corporate structure that has proved ineffective in the past. This figure does not include additional negative synergies from asset disposals and non quantified regulatory risk. In addition, ENDESA estimates that integration costs from the transaction would amount to more than Euro 600 million as compared to Gas Natural’s estimate of Euro 243 million.ENDESA’s concerns about the combined Group’s profitability are heightened by the absence of any adequately supported financial targets or forecasts for the proposed new company, as is evident from the Gas Natural Prospectus. As a result, neither ENDESA nor its shareholders have the necessary information with which to assess the combined Group’s ability to create value for shareholders in the future.ENDESA is concerned that Gas Natural’s management does not have the experience needed to integrate or manage a company of the new Group’s scale and complexity. The largest company acquired by Gas Natural in the past five years had an enterprise value of Euro 272 million, which is 207 times smaller than ENDESA’s enterprise value of Euro 56.353 billion as of the date prior to the issue of this report. ENDESA believes that the challenges for Gas Natural’s management of running the proposed combined Group and executing the integration and divestments required create a very substantial risk of value destruction for shareholders. E. The asset divestments resulting from Gas Natural’s agreement with Iberdrola and the conditions imposed on the transaction by the Spanish Council of Ministers would significantly weaken ENDESA’s and Gas Natural’s joint business while strengthening that of its main competitor, Iberdrola, and creating substantial regulatory risk.The asset portfolio of the combined Group after the required divestments would be less attractive than ENDESA’s current portfolio and offer fewer opportunities to create sustainable value for shareholders, due to the following reasons (among others):The new combined Group would be forced to sell more than Euro 10 billion of assets in key markets such as Spain, Italy, France and Poland, including the sale of 11,632 MW of assets in operation and 1,200 MW in the pipeline.The new combined Group’s estimated share of the electricity generation market in Spain would fall to 30% compared to ENDESA’s current share of 39%, while Iberdrola’s estimated share of the electricity generation market would rise to 36% from 27%, handing ENDESA’s market leadership to the new Group’s main competitor as recognised by Gas Natural. Moreover, the new Group’s production would cover a much smaller portion of the company’s supply business, requiring it to purchase as much as 37% of its supply requirements in the spot market, compared to 9% for ENDESA today. This added exposure to price fluctuations in the wholesale market would make the combined Group’s results more volatile. Meanwhile, Iberdrola’s estimated generationsales balance would be significantly improved, reducing the supply that it would have to purchase on the spot market from 31% to 12%.The new combined Group would be required to divest approximately 5,400 MW of its generation capacity in Italy, France and Poland, which represents 58% of ENDESA’s current generation capacity in these countries. These divestments imply the total loss of ENDESA’s business in France and a reduction of nearly half of ENDESA’s business in the Italian generation market. Consequently, the transaction would result in a substantial setback to ENDESA’s European growth project, which has been an increasingly significant contributor to Group results in recent years.Gas Natural’s failure to provide any information regarding its planned divestments makes it more difficult to assess their impact on the proposed combined group.The new combined Group’s geographic profile would be less balanced and exposed to greater risk due to its increased dependence on Latin America.As a result of these divestments, the proposed combined group would be only 10% larger in terms of enterprise value and just 2% in terms of EBITDA than ENDESA is today, with a smaller electricity business than ENDESA’s, a smaller presence in Europe, reduced geographic diversification in its business and less balance between generation and sales.ENDESA believes that the proposed combined group would aggravate the structural problems currently faced by the electricity sector.The transaction would reduce the transparency and credibility of the wholesale market for electricity.The transaction would impede progress toward an additive tariff that reflects the real costs of the sector, an issue on which Gas Natural has taken contradictory positions.The transaction would create substantial overlap in gas and electricity distribution networks in many areas of Spain. As a result of the foregoing, the proposed combined group would face a high level of regulatory risk. F. Gas Natural’s agreement with Iberdrola does not maximise the value of the assets being sold because it precludes a competitive auction process.ENDESA shareholders are highly unlikely to receive the full value of the assets that would have to be sold due to the terms of Gas Natural’s agreement with Iberdrola and the forced nature of the sale. Recent transactions in Spain indicate that competitive auction processes generate proceeds of as much as 40% above the market consensus on “fair value”. However, the price mechanism established in Gas Natural’s agreement with Iberdrola would not generate prices at levels similar to a competitive auction process. G. The control exercised over Gas Natural by its principal shareholders creates a risk of conduct that may run counter to the interests of ENDESA’s shareholders.As stated in Gas Natural’s U.S. Prospectus, the interests of Gas Natural’s principal shareholders may differ from those of Gas Natural and its minority shareholders, which could create conflicts of interest affecting the conduct of Gas Natural’s business or potential changeof- control scenarios. H. The Offer Price is substantially lower than a competing all-cash offer announced by E.ON Zwölfte Verwaltungs GmbH (“E.ON”).On 21 February 2006, E.ON, a private European energy company, announced that it intended to make an offer for all ENDESA ordinary shares and ENDESA ADSs at a price of Euro 27.50 per share in cash. E.ON’s offer is 28% greater than the Offer Price submitted by Gas Natural.E.ON’s offer is all in cash, which makes it easier for ENDESA’s shareholders to make a decision with respect to the offer. The Board of Directors of ENDESA, S.A. has made a preliminary assessment of E.ON’s offer and will make a formal recommendation when such offer is approved by the CNMV. Conclusion: Taking into account the foregoing, the Board of Directors unanimously recommends that ENDESA, S.A.’s shareholders reject the Gas Natural Offer and do not tender their ENDESA Ordinary Shares or ENDESAADSs pursuant to the Gas Natural Offer. The Board received reports to support and reaffirm its opinion from ENDESA’s financial advisors: Citigroup Global Markets Limited, Deutsche Bank AG London, J.P. Morgan Plc, Lehman Brothers (Europe) Limited and Merrill Lynch Capital Markets España, S.A., S.V., who share a negative opinion of the Offer Price and believe that it is inadequate, from a financial standpoint, for ENDESA shareholders. Existence of Agreements between the Company and the Offeror No agreement exists between the Company and the Offeror with regard to the Offer. Existence of Agreements between the Offeror and the Members of the Board of Directors of ENDESA No agreement exists in connection with the Offer between the Offeror and any member of ENDESA’s Board of Directors. Individual Opinion of the Members of the Board of Directors of ENDESA None of the members of the Board of Directors of ENDESA, present or represented, at the meeting of 7 March 2006, expressed an individual opinion with regard to the Offer different than the one taken collectively and which has been described under items 1 and 2 of this document. Juan Ramón Quintás Seoane did not attend this Board Meeting due to a potential conflict of interest because he is the Chairman of the Spanish Confederation of Savings Banks and, therefore, has not stated his position with regard to the Gas Natural Offer. Intention to Tender of the Members of the Board of Directors of ENDESA None of the members of the Board of Directors of ENDESA, present or represented, at the meeting it held on 7 March 2006, who hold, directly or indirectly, ENDESA shares intend to tender any of their shares pursuant to the Offer. Juan Ramón Quintás Seoane, due to the reason explained in item 5, did not attend this Board Meeting and has not informed ENDESA as to whether he intends to tender his 1,525 shares of ENDESA pursuant to the Offer. Caja de Ahorros y Monte de Piedad de Madrid has expressly informed ENDESA through Miguel Blesa de la Parra that it does not intend to sell its shares pursuant to the Offer. The following table specifies the number of ENDESA shares held, directly or indirectly, by the members of the Board of Directors, as well as the equivalent percentage of the Company’s capital held, directly or indirectly: Percentage Members of the Board Number of Direct and of Directors of Shares Indirect Shares (%) Manuel Pizarro Moreno 100,004 0.00944 Rafael Miranda Robredo 7,585 0.00071 Alberto Alonso Ureba – – Miguel Blesa de la Parra 600 0.00005 José María Fernández Cuevas – – José
